Citation Nr: 1546990	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for the period from March 22, 2006, to September 27, 2008, for degenerative joint disease at L1/L2 with annular tear at L5/S1.
 
2. Entitlement to an initial disability rating in excess of 20 percent for the period from September 27, 2008, until December 20, 2011, for degenerative joint disease at L1/L2 with annular tear at L5/S1.
 
3. Entitlement to an initial disability rating in excess of 40 percent for the period beginning from December 21, 2011, for degenerative joint disease at L1/L2 with annular tear at L5/S1.
 
4. Entitlement to a compensable initial disability rating for bilateral hearing loss.
 
5. Entitlement to a compensable initial disability rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004, including combat service, and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for (1) degenerative joint disease at L1/L2 with annular tear at L5/S1, (2) bilateral hearing loss, and (3) hepatitis C; and assigned a noncompensable disability rating (zero percent) for each disability, effective March 22, 2006.

On appeal, in a May 2009 rating decision, the RO increased the disability rating for the lumbosacral spine disability from zero to 20 percent, effective September 27, 2008, which was the date of the first post-service VA spine examination.

The Veteran was scheduled for a Board hearing in November 2009, but he failed to appear.

The Board remanded the matter in November 2011. 

Upon remand, a rating decision was issued in October 2012 assigning 10 percent disability rating for degenerative joint disease at L1/L2 with annular tear at L5/S1, effective March 22, 2006; continuing the 20 percent evaluation from September 27, 2008; and then increasing the evaluation to 40 percent from December 21, 2011.

In the same October 2012 rating decision, the RO granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent disability rating effective December 21, 2011.

The Board remanded the case again in August 2014 for further development.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2014 Board remand, the RO requested hearing loss and general medical pension examinations for the Veteran.  In May 2015, the VA cancelled the examinations because the Veteran failed to appear.  In June 2015, the Veteran's designated agent wrote a letter to the VA indicating that the Veteran failed to appear because he had been departing the area for overseas employment, and that he had notified the VA Medical Center of this postponement but it was not recorded.  

Where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for an examination or reexamination scheduled in conjunction with an original compensation claim, VA will decide the claim based on the evidence of record. See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause for failing to appear include, but are not limited to, "the illness or hospitalization of the claimant, death of an immediate family member, etc." See 38 C.F.R. § 3.655(a) (2014); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

In this case, the letter from the Veteran's agent indicating that the Veteran attempted to cancel the appointment because he was leaving the country for business provides good cause for his failure to appear.  Accordingly, the Veteran should be afforded another opportunity to be examined.  It is the Veteran's responsibility to report for a scheduled examination of which he is notified and to cooperate in the development of the case.

Accordingly, the case is REMANDED for the following action:

1. The RO must reschedule the examinations previously ordered in March 2015, to include a hearing loss and tinnitus examination and a general medical pension examination.  The Veteran's claims file must be provided to an examiner or examiners who are qualified to give opinions on the Veteran's back disability, bilateral hearing loss, and hepatitis C to perform these examinations.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to each examiner who performs the examinations for review, and each examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) Each examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner or examiners must determine the current severity of the Veteran's back disability, bilateral hearing loss, and hepatitis C, and each condition's impact on his employability and daily activities.

c) As part of the opinion, the examiner or examiners must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) Each examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




